Opinion issued January 31, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-12-00416-CR
                            ———————————
                 DOUGLAS ARTHUR LONGRON, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee



                     On Appeal from the 23rd District Court
                           Brazoria County, Texas
                          Trial Court Case No. 56645



                          MEMORANDUM OPINION

      Appellant, Douglas Arthur Longron, appeals the trial court’s adjudication of

guilt following an imposition of deferred adjudication. In two issues, appellant

argues the trial court abused its discretion by adjudicating his guilt because (1) the
order for community supervision was too vague to be enforceable and (2) the court

failed to take into account whether appellant made a bona fide effort to pay

restitution.

       We affirm.

                                    Background

       Appellant was charged by indictment with indecency with a child in 2008.

Appellant and the State entered into a plea bargain on a reduced offense of injury

to a child. The trial court accepted appellant’s plea and placed him on five year’s

deferred adjudication. The trial court amended the order for deferred adjudication

pursuant to a motion in 2009.

       In 2011, the State filed a motion to adjudicate guilt. The motion was

amended on March 5, 2012. A hearing was held on April 12, 2012. At the end of

the evidentiary hearing, the trial court found that appellant had violated two

requirements of the order for deferred adjudication. The relevant requirements

were

       R4.     RESTITUTION of $4,388.56 at $73.14 per month until paid in
               full, payments to be make [sic] on the 22nd day of each month,
               beginning October 2008, payable through the Brazoria County
               Community Supervision and Corrections Department of this
               County, to be paid to the victims in the respective sums as is
               listed in the Restitution Schedule attached hereto.

       ...



                                          2
      MM. Defendant shall report monthly to Supervision Officer in
          Brazoria County.

As a result, the trial court found him guilty of the charged offense and sentenced

him to six year’s confinement.

               Vagueness of the Monthly Reporting Requirement

      In his first issue, appellant argues that the requirement for him to report

monthly to the supervision officer in Brazoria County was too vague to be

enforceable. The State argues this argument has not been preserved for appeal.

We agree.

      Community supervision is an arrangement in lieu of the sentence. Speth v.

State, 6 S.W.3d 530, 532 (Tex. Crim. App. 1999). A trial court’s decision to grant

community supervision is “wholly discretionary” and the trial court also has broad

discretion to determine the conditions of community supervision. Id. at 533. “An

award of community supervision is not a right, but a contractual privilege, and

conditions thereof are terms of the contract entered into between the trial court and

the defendant.” Id. at 534. If the defendant does not object to the community

supervision conditions, those conditions are “affirmatively accepted as terms of the

contract” and the defendant waives “any rights encroached upon by the terms of

the contract.” Id. Thus, “[a] defendant who benefits from the contractual privilege

of probation . . . must complain at trial to conditions he finds objectionable.”

Id.; Ledet v. State, 177 S.W.3d 213, 221 (Tex. App.—Houston [1st Dist.] 2005,

                                         3
pet. ref’d) (holding appellant who failed to object to conditions of community

supervision at trial or file motion for new trial could not object to conditions for

first time on direct appeal). This is consistent with the requirement of Texas Rule

of Appellate Procedure 33.1(a), which requires a defendant to make a timely and

specific objection to preserve his complaint on appeal. See TEX. R. APP. P. 33.1(a).

      There is no showing in the record, and appellant does not claim on appeal,

that he objected to the complained-of condition in the trial court. In addition, as

part of his plea agreement, appellant acknowledged in writing that he understood

that the court determines the terms and conditions of the supervision. He also

acknowledged with his signature the written conditions themselves. Because he

did not object to the community supervision provisions in the trial court or in a

motion for new trial, appellant has failed to preserve this issue for review. See

TEX. R. APP. P. 33.1(a); Speth, 6 S.W.3d at 534–35; Ledet, 177 S.W.3d at 221

(holding by failing to object to community supervision conditions at trial or file

motion for new trial, appellant waived right to complain about conditions on direct

appeal).

      We overrule appellant’s first issue.     “Proof of any one of the alleged

violations is sufficient to support the order revoking probation.” Moses v. State,

590 S.W.2d 469, 470 (Tex. Crim. App. 1979). Accordingly, we do not need to

reach appellant’s remaining issue.

                                         4
                                   Conclusion

      We affirm the judgment of the trial court.




                                               Laura Carter Higley
                                               Justice

Panel consists of Chief Justice Radack and Justices Higley and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5